578 F.2d 857
99 L.R.R.M. (BNA) 2338, 84 Lab.Cas.  P 10,698
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AIRPORT TAXI SERVICE, INC. and Sea-Tac Taxi Service, Inc.,Respondents.
No. 77-3479.
United States Court of Appeals,Ninth Circuit.
June 27, 1978.Rehearing Denied July 20, 1978.

Elliott Moore, Washington, D. C., for petitioner.
Eugene E. Sedille, Jr., Seattle, Wash., for respondents.
Before KILKENNY, TRASK and SNEED, Circuit Judges.
ORDER
TRASK, Circuit Judge.


1
The decision and order of the National Labor Relations Board in the above matter as reported at 230 NLRB 168 (July 22, 1977), is hereby enforced.